885 F.2d 865Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frankie MCCOY, Plaintiff-Appellant,v.Howard N. LYLES, Warden, PHP Health Care Medical RecordStaff, M. Walkins, Ms. Thomas, Ms. Diggs, Director, PHPHealth Care Corporation, Unknown Record's Coordinator,Maryland Penitentiary Inmate's Appointment UniversityHospital, P.H.P. Health Care Corporation, Defendants-Appellees.
No. 89-7604.
United States Court of Appeals, Fourth Circuit.
Submitted May 26, 1989.Decided Sept. 12, 1989.

Frankie McCoy, appellant pro se.
Richard M. Kastendieck (Office of the Attorney General of Maryland), for appellee Kyles.
Paul T. Cuzmanes, Susan B. Boyce, Wilson, Elser, Moskowitz, Edelman & Dicker, for appellees.
Before CHAPMAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.


1
PER CURIAM;


2
Frankie McCoy appeals from the magistrate's orders denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the magistrate's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  McCoy v. Lyles, C/A No. 86-3742-HM (D.Md. Feb. 28, 1989, April 15, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.  Appellant's motion for appointment of counsel is denied.


3
AFFIRMED.